     Case 1:19-cv-02451 Document 1 Filed 08/28/19 USDC Colorado Page 1 of 33




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Civil Action No. 19-cv-2451


PATENTBOOKS, INC., a Delaware Corporation,

        Plaintiff,

v.

DR. DORNE SOWERBY, an individual;
and DOES 1-10, INCLUSIVE,

        Defendants.



COMPLAINT FOR BREACH OF CONTRACT, BREACH OF IMPLIED COVENANT OF
     GOOD FAITH AND FAIR DEALING, UNJUST ENRICHMENT, AND AN
                          ACCOUNTING

                              JURY TRIAL DEMANDED
  Case 1:19-cv-02451 Document 1 Filed 08/28/19 USDC Colorado Page 2 of 33




       Plaintiff PatentBooks, Inc. (“PBI” or “Plaintiff”) alleges as follows against

Defendant Dorne Sowerby (“Sowerby” or “Defendant”):

                                     INTRODUCTION

       1.     In 2017, Sowerby, GIF (though Worth) and PBI entered into an agreement

under which PBI deposited $330,000 USD in a United States escrow account at Citi

Bank, N.A. (“Escrow Agreement”). The parties agreed that a New York attorney, Etra,

would act as escrow agent. The funds were expressly placed in the account to

demonstrate financial solvency so that a company created by Sowerby and Worth,

General Innovation Fund (“GIF”), could secure from BBVA bank in Spain a loan for

venture capital funds. In separate agreements, GIF, through Sowerby and Worth,

agreed to use the funds for a substantial equity investment (exceeding $100 million) in

PBI.

       2.     Over the next year, Sowerby and Worth repeatedly assured PBI that the

funds for investment in PBI would be secured—at one point, falsely representing that

BBVA bank had approved the transaction and the funds would be received within

weeks. Over time, Sowerby and Worth began changing their story as to why the

escrow funds had not been returned and why no funds for investing in PBI had been

made. Finally, Sowerby and Worth confessed that BBVA had refused to lend the funds

for investing in PBI and that GIF was exploring other options to secure funding. With

the lending contract in material breach, PBI terminated the investment contract with GIF

and the escrow agreement, and demanded that Sowerby and Worth return PBI’s

$330,000 in the escrow account. Sowerby and Worth have refused to return the escrow

funds to PBI, and Etra has refused to make an accounting to PBI showing that the

$330,000 remains in the escrow account. More recently, Etra has confirmed that Dorne

illegally removed the $330,000 from the escrow account, without PBI’s permission, and

has used the funds for her own financial benefit.




                                              1
  Case 1:19-cv-02451 Document 1 Filed 08/28/19 USDC Colorado Page 3 of 33




                                         PARTIES

       3.     PBI is a corporation organized under the laws of the State of Delaware

with its principal place of business in Colorado Springs, Colorado.

       4.     Sowerby is an individual and maintains places of residence in both the

United Kingdom and United States.

       5.     This Court has original subject matter jurisdiction over Plaintiff’s claims

pursuant to 28 U.S.C. § 1332 (diversity of citizenship) in that the matter in controversy

exceeds $75,000 and is between citizens of different States and citizens of a State and

a foreign state.

       6.     Venue is proper in the United States District Court for the District of

Colorado pursuant to the parties’ contract and 28 U.S.C. §§ 1391(b)(1) and 1391(b)(3).

       7.     On December 2, 2017, PBI, GIF (through Worth), and Sowerby entered

into an Escrow Agreement under which PBI agreed to deposit three hundred seventy-

three thousand, nine hundred fifty euro (€373,950) into a designed escrow account to

be held in trust and distributed or released only in accordance with the express terms of

the Escrow Agreement. Under those terms, the escrow funds were to be used solely in

connection with certain bank and transaction-related fees and costs incurred by GIF for

the funding of a separate Purchase Agreement, pursuant to which GIF would secure

funds from BBVA bank and use those funds to purchase PBI stock (up to

$100,000,000). The parties further agreed that the deposited funds could not be used

for any other purpose and were not to be removed without prior written consent from

PBI. Likewise, the parties agreed that the trustees could not be changed without PBI’s

written approval. See Exhibit 1, Recitals and ¶¶ 1-5.

       8.     For any disputes arising under the Escrow Agreement, the Escrow

Agreement provided that each party irrevocably submit to the exclusive jurisdiction of

federal courts of the United States or the courts of the State of Delaware in the City of

Dover, and that service of process, summons, notice or other document by mail to the


                                             2
  Case 1:19-cv-02451 Document 1 Filed 08/28/19 USDC Colorado Page 4 of 33




party’s address shall be effective service of process for any suit, action or proceeding in

such courts. The parties further agreed to waive any objections to venue or forum. Id.,

¶ 15.

        9.    On January 16, 2018, PBI, GIF (through Worth), and Sowerby entered into

a First Amended Escrow Agreement (“FAEA”) under which the parties agreed that the

Escrow Account would be established at CitiBank, N.A., and that the escrow amount

would be restated as Three Hundred Fifty Thousand Euro (€350,000). See Exhibit 2 at

¶¶ 1-2.
        10.   Through subsequent email communications, the parties agreed that PBI

would deposit Three Hundred Thirty Thousand U.S. dollars ($330,000) into a CitiBank,

N.A. account, designated as a New York Interest on Lawyer Trust Account (“IOLA”)

maintained by Aaron Etra, Esq. at 445 Part Avenue, 9th Floor, New York, NY. The

Account name was listed as “Aaron Etra, Esq. IOLA Account.” See Exhibit 3. The

remainder of the €350,000 was to be deposited into other escrow accounts in Europe

directly by other investors.

        11.   Between January 4, 2018 and March 5, 2018, PBI deposited the full

$330,000 into the Aaron Etra, Esq. IOLA Account.

        12.   Despite repeated assurances that BBVA bank had funded GIF for

investment in PBI, and that GIF would be purchasing PBI stock within days or weeks, by

June or July 2018 it became clear that the transaction was in jeopardy. Sowerby and

Worth began offering different, and sometimes conflicting, excuses for the delay. In or

about October 2018, Sowerby and Worth admitted that BBVA had declined to fund GIF

and that Sowerby and Worth were pursuing other sources of funding for the GIF’s

promised purchase of PBI stock. PBI repeatedly demanded that Sowerby and Worth

provide verifiable evidence that (1) the escrow funds remain secured in a legitimate

account and were liquid and available as contractually required, and (2) progress was

being made toward securing the capital funds for investment in PBI. While Sowerby


                                             3
  Case 1:19-cv-02451 Document 1 Filed 08/28/19 USDC Colorado Page 5 of 33




and Worth repeatedly promised to provide the evidence-based assurances, neither the

requested information nor the promised investment in PBI was ever made.

       13.    Accordingly, on January 31, 2019, PBI wrote Sowerby and Worth

terminating and rescinding the Escrow Agreement, as amended, and demanded that

PBI’s $330,000 deposit into the Aaron Etra ILOA Account be returned on or before

February 13, 2019. See Exhibit 4.

       14.    Sowerby and Worth have refused and continue to fail and refuse to return

the Escrow funds or to even provide an accounting to show that the deposited funds
remain in escrow. Further, even though Etra has been notified that the Escrow

Agreements have been terminated, he refuses to either return PBI’s $330,000 or to

provide evidence that the funds remain in escrow.

       15.    More recently, PBI learned why Etra had not returned the $330,000 from

escrow to PBI. Etra has admitted that Dorne illegally removed the $300,000 from the

escrow account, without PBI’s written consent, and has used the funds for her own

benefit—also in violation of the parties’ written escrow agreement.

       16.    These actions have caused PBI significant harm. Besides the $330,000 in

escrow, PBI has been unable to secure other funding or loans based on the belief that

GIF will be making a significant investment. Without either the promised investment or

the return of PBI’s escrowed funds, PBI has been unable to enter the market for over a

year—causing damages that exceed many millions of dollars.

                              FIRST CAUSE OF ACTION
                            (Breach of Escrow Agreement)
                        (By Plaintiff As to Defendant Sowerby)
       17.    Plaintiff realleges and incorporates by reference each and every allegation

contained in the above paragraphs as if fully set forth herein.

       18.    PBI, GIF (through Worth) and Sowerby entered into a written Escrow

Agreement and an Amendment to the Escrow Agreement.




                                             4
  Case 1:19-cv-02451 Document 1 Filed 08/28/19 USDC Colorado Page 6 of 33




       19.    PBI performed all obligations under the Escrow Agreement, as amended,

including the deposit of $330,000 into the Aaron Etra, Esq. IOLA Account.

       20.    Sowerby breached the Escrow Agreement by failing to use the Escrowed

funds to secure from BBVA bank funding for GIF, and failing to make a stock purchase

investment in PBI from GIF funding.

       21.    PBI demanded performance under the agreement to make a stock

purchase investment in PBI or, alternatively, to cancel the Escrow Agreement and

return the $330,000 deposited funds to PBI. Sowerby has refused and continue to
refuse both demands.

       22.    PBI terminated the Escrow Agreement and related contracts with

Sowerby, Worth, and GIF, and demanded return the $330,000 deposited funds to PBI.

Sowerby has refused and continue to refuse PBI’s demand to return the Escrow

deposit.

       23.    Sowerby, without PBI’s prior written consent, instead removed the

$330,000 deposited funds from the escrow account and has used the funds for her own

benefit.

       24.    As a result of Sowerby’s breach of the Escrow Agreement, as amended,

PBI has incurred and continues to incur damages in the form of the deposited amount,

interest on the deposited amount, and inability to secure other investors in PBI, or to

enter the market.

                             SECOND CAUSE OF ACTION
           (Breach of the Implied Covenant of Good Faith and Fair Dealing)
                        (By Plaintiff As to Defendant Sowerby)
       25.    Plaintiff realleges and incorporates by reference each and every allegation

contained in the above paragraphs as if fully set forth herein.




                                             5
  Case 1:19-cv-02451 Document 1 Filed 08/28/19 USDC Colorado Page 7 of 33




       26.    PBI, GIF (through Worth) and Sowerby entered into a written Escrow

Agreement and an Amendment to the Escrow Agreement. The Escrow Agreement, as

amended, contains an implied covenant of good faith and fair dealing.

       27.    PBI performed all obligations under the Escrow Agreement, as amended,

including the deposit of $330,000 into the Aaron Etra, Esq. IOLA Account.

       28.    Sowerby breached the Escrow Agreement by failing to use the Escrowed

funds to secure from BBVA bank funding for GIF, and failing to make a stock purchase

investment in PBI from GIF funding. Sowerby’s breaches interfered with PBI’s right to
receive the benefit of the $330,000 deposited into the Aaron Etra, Esq. IOLA Account.

       29.    PBI demanded performance under the agreement to make a stock

purchase investment in PBI or, alternatively, to cancel the Escrow Agreement and

return the $330,000 deposited funds to PBI. Defendants Worth and Sowerby have

refused and continue to refuse both demands.

       30.    PBI terminated the Escrow Agreement and related contracts, and

demanded return the $330,000 deposited funds to PBI. Sowerby has refused and

continue to refuse PBI’s demand to return the Escrow deposit.

       31.    Sowerby, without PBI’s prior written consent, instead removed the

$330,000 deposited funds from the escrow account and has used the funds for her own

benefit.

       32.    As a result of Sowerby’s breach of the implied covenant of good faith and

fair dealing, PBI has incurred and continue to incur damages in the form of the

deposited amount, interest on the deposited amount, and inability to secure other

investors in PBI or to enter the market.




                                           6
  Case 1:19-cv-02451 Document 1 Filed 08/28/19 USDC Colorado Page 8 of 33




                              THIRD CAUSE OF ACTION
                                 (Unjust Enrichment)
                        (By Plaintiff As to Defendant Sowerby)
       33.    Plaintiff realleges and incorporates by reference each and every allegation

contained in the above paragraphs as if fully set forth herein.

       34.    PBI, GIF (through Worth) and Sowerby entered into a written Escrow

Agreement and an Amendment to the Escrow Agreement.

       35.    PBI performed all obligations under the Escrow Agreement, as amended,

including the deposit of $330,000 into the Aaron Etra, Esq. IOLA Account.

       36.    GIF (through Worth) and Sowerby received the benefit of PBI’s

performance of the obligations under the Escrow Agreement, as amended.

       37.    PBI incurred $330,000 in expenses to comply with the terms of the Escrow

Agreement. PBI has incurred further expenses by foregoing other investment

opportunities by placing the $330,000 into the escrow account.

       38.    Defendant Sowerby has retained the benefit of PBI’s performance without

performing her obligations under the agreements with PBI, and under these

circumstances, Sowerby would be unjustly enriched if allowed to retain the benefit of the

deposited funds without commensurate compensation.

                             FOURTH CAUSE OF ACTION
                              (Breach of Fiduciary Duty)
                        (By Plaintiff As to Defendant Sowerby)
       39.    Plaintiff realleges and incorporates by reference each and every allegation

contained in the above paragraphs as if fully set forth herein.

       40.    PBI, GIF (through Worth) and Sowerby Entered into a written Escrow

Agreement and an Amendment to the Escrow Agreement.

       41.    PBI performed all obligations under the Escrow Agreement, as amended,

including the deposit of $330,000 into the Aaron Etra, Esq. IOLA Account.




                                             7
  Case 1:19-cv-02451 Document 1 Filed 08/28/19 USDC Colorado Page 9 of 33




         42.   Under the parties’ escrow agreement, Sowerby agreed to act as escrow

agent, creating a trust based relationship concerning the subject matter of the Escrow

account and the deposited funds.

         43.   As trustee of the Aaron Etra, Esq. IOLA Account, Etra had a trust based

relationship concerning the subject matter of the Escrow account and the deposited

funds.

         44.   As trustee, Sowerby and Etra a duty to act with the utmost good faith in

the best interests of PBI as to the deposited funds.
         45.   Sowerby, with Etra’s permission, removed the $330,000 from the Aaron

Etra, Esq. IOLA Account without seeking the prior written consent of PBI, and then both

concealed the removal from PBI. In fact, both Sowerby and Etra repeatedly suggested

and assured that the deposited funds remained secure in the Aaron Etra, Esq. IOLA

Account. By removing and allowing the removal of the deposited funds from the Aaron

Etra, Esq. IOLA Account, and using the funds for Sowerby’s own self-interest,

Defendant knowingly and intentionally acted against PBI’s interest, and in Defendant’s

own self-interest, in a manner that caused harm to PBI and in a matter that was a

substantial factor in PBI’s harm.

                              FIFTH CAUSE OF ACTION
                                    (An Accounting)
                        (By Plaintiff As to Defendant Sowerby)
         46.   Plaintiff realleges and incorporates by reference each and every allegation

contained in the above paragraphs as if fully set forth herein.

         47.   PBI, GIF (through Worth) and Sowerby Entered into a written Escrow

Agreement and an Amendment to the Escrow Agreement.

         48.   PBI performed all obligations under the Escrow Agreement, as amended,

including the deposit of $330,000 into the Aaron Etra, Esq. IOLA Account.




                                             8
  Case 1:19-cv-02451 Document 1 Filed 08/28/19 USDC Colorado Page 10 of 33




         49.   Under the parties’ escrow agreement, Sowerby agreed to act as escrow

agent, creating a trust based relationship concerning the subject matter of the Escrow

account and the deposited funds.

         50.   As trustee of the Aaron Etra, Esq. IOLA Account, Etra had a trust based

relationship concerning the subject matter of the Escrow account and the deposited

funds.

         51.   As the depositing party, PBI is entitled to an accounting from Sowerby as

to the status of PBI’s $330,000, when the funds were removed from the Aaron Etra,
Esq. IOLA Account were unlawfully removed, who authorized the unlawful removal of

the funds, and the current location of the funds.

                                  PRAYER FOR RELIEF

         WHEREFORE, Plaintiff prays for judgment against Defendant as follows:

         First Cause of Action for Breach of Contract

         1.    For damages in an amount to be proven at trial.

         2.    For specific performance in the return of the $330,000 originally deposited

in the Aaron Etra, Esq. IOLA Account.

         3.    For a judicial declaration that the Escrow Agreement, as amended, has

been terminated.

         Second Cause of Action for Breach of the Implied Covenant of Good Faith

         and Fair Dealing

         1.    For damages in an amount to be proven at trial.

         2.    For specific performance in the return of the $330,000 originally deposited

in the Aaron Etra, Esq. IOLA Account.

         3.    For a judicial declaration that the Escrow Agreement, as amended, has

been terminated.

         Third Cause of Action for Breach of Contract

         1.    For damages in an amount to be proven at trial.


                                             9
  Case 1:19-cv-02451 Document 1 Filed 08/28/19 USDC Colorado Page 11 of 33




        Fourth Cause of Action for Breach of Fiduciary Duty

        1.     For damages in an amount to be proven at trial.

        2.     For punitive damages in the amount of $3,300,000, or other amount

sufficient to punish Defendant for the unlawful acts described herein.

        Fifth Cause of Action for an Accounting

        1.     An accounting to determine the location of whether PBI’s $330,000

remains in the Aaron Etra, Esq. IOLA Account.

        For All Causes of Action
        1.     For attorneys' fees as and if applicable;

        2.     For costs of suit;

        3.     For prejudgment interest; and

        4.     For such other and further relief as the Court deems proper.



                                 DEMAND FOR JURY TRIAL

        Plaintiff hereby requests a jury trial in this matter.



Dated: August 28, 2019

/s/Lawrence M. Hadley
Lawrence M. Hadley – CA State Bar No. 157728
(Admitted U.S. District Court for District of Colorado)
GLASER WEIL FINK HOWARD
  AVCHEN & SHAPIRO LLP
10250 Constellation Boulevard, 19th Floor
Los Angeles, California 90067
lhadley@glaserweil.com
Telephone: (310) 553-3000
Attorneys for Plaintiff PatentBooks, Inc.




                                               10
1700817.1
Case 1:19-cv-02451 Document 1 Filed 08/28/19 USDC Colorado Page 12 of 33




            Exhibit 1
Case 1:19-cv-02451 Document 1 Filed 08/28/19 USDC Colorado Page 13 of 33




                            Exhibit 1, Page 11
Case 1:19-cv-02451 Document 1 Filed 08/28/19 USDC Colorado Page 14 of 33




                            Exhibit 1, Page 12
Case 1:19-cv-02451 Document 1 Filed 08/28/19 USDC Colorado Page 15 of 33




                            Exhibit 1, Page 13
Case 1:19-cv-02451 Document 1 Filed 08/28/19 USDC Colorado Page 16 of 33




                            Exhibit 1, Page 14
Case 1:19-cv-02451 Document 1 Filed 08/28/19 USDC Colorado Page 17 of 33




                            Exhibit 1, Page 15
Case 1:19-cv-02451 Document 1 Filed 08/28/19 USDC Colorado Page 18 of 33




           Exhibit 2
      Case 1:19-cv-02451 Document 1 Filed 08/28/19 USDC Colorado Page 19 of 33




                            FIRST AMENDMENT TO ESCROW AGREEMENT

       This is the first amendment (“First Amendment”) to the Escrow Agreement (the “Agreement”) made as of
January 16, 2018, (“Execution Date”) among The General Innovation Fund (“Fund”), PatentBooks, Inc.
(“Company”), and Dr. Dorne Sowerby (“Escrow Agent”) (individually, a “Party”; collectively, the “Parties”).

        WHEREAS, the Parties entered into the Agreement on November 24, 2017 whereby the Company would
deposit a certain fee into escrow in connection with a proposed Contract of Investment whereby the Fund would
provide funding to the Company;

         WHEREAS, the Parties desire to amend the Agreement with this First Amendment in order to modify the
certain terms of the Agreement (collectively incorporated and referred to as the “First Amended Agreement”); and

     WHEREAS, the Parties acknowledge receipt of fair and equitable consideration in entering into this First
Amendment, incorporated with the Agreement as the First Amended Agreement.

         NOW THEREFORE, in consideration of the mutual covenants, agreements, representations, and
warranties contained in this First Amendment, which is hereby incorporated into and with the Agreement to be
collectively referred to as the First Amended Agreement, the Parties agree as follows:

          1. Escrow Account. The Escrow Agent was to deposit funds with a bank to setup the Escrow
Account and the Parties wish to identify and agree that Citi Bank, N.A. will be the banking institution used for the
establishment of the Escrow Account.

           2. Escrow Amount. Paragraph 2 of the Agreement defined the “Escrow Amount” as Three Hundred
Seventy-Three Thousand Nine Hundred and Fifty Euro (€373,950). The Parties wish to amend and restate the
definition of the “Escrow Amount” in the Agreement to Three Hundred Fifty Thousand Euro (€350,000) (the
“Escrow Amount”).

             3. Conversion Rate. For purposes of calculating whether the Company has fully deposited the
Escrow Amount, the US Dollars deposited by the Company shall be converted into Euros at the agreed upon rate
of One and twenthfith-Hundredths Euros (€1.25) to One United States Dollar (US$1.00) or the rate on day of wire
transfer if the rate is lower than €1.25.

        4.      Miscellaneous.

        (a)      Definitions and Construction. As used herein, all defined terms shall have the meaning ascribed
to them in the Agreement unless specifically defined otherwise in this First Amendment. In case of conflict, the
terms of this First Amendment shall supersede the terms of the Agreement. Section or article references in this
First Amendment refer to sections or articles of the Agreement.

         (b)     Merger, Entire Agreement. This First Amendment is incorporated into the Agreement and
governed by all terms of the Agreement provided they do not conflict with this First Amendment, in which case the
terms of this First Amendment shall control and be operative. This First Amendment and the Agreement and all
Exhibits or Addenda attached thereto constitute the entire agreement between the parties pertaining to the subject
matter contained in it and supersede all prior and contemporaneous agreements, representations, and understandings
of the parties. No supplement, modification, or amendment of the Agreement or First Amended Agreement will be
binding unless executed in writing by all the parties. No waiver of any of the provisions of the Agreement and First
Amended Agreement will be considered, or will constitute, a waiver of any other provision, and no waiver will
constitute a continuing waiver. No waiver will be binding unless executed in writing by the party making the waiver.

                                                First Amendment-1


                                              Exhibit 2, Page 16
     Case 1:19-cv-02451 Document 1 Filed 08/28/19 USDC Colorado Page 20 of 33




        IN WITNESS WHEREOF, the Parties to this First Amendment, incorporated into the Agreement as the
First Amended Agreement, have duly executed it on the day and year first above written.


FUND                                        THE GENERAL INNOVATION FUND




                                            By
                                                  Dr. Dorne Sowerby, Agent


ESCROW AGENT                                DR. DORNE SOWERBY




                                            By
                                                  Dr. Dorne Sowerby


COMPANY                                     PATENTBOOKS, INC.



                                            By:
                                                  Arthur M. Nutter, Chairman & CEO




                                          First Amendment-2


                                         Exhibit 2, Page 17
Case 1:19-cv-02451 Document 1 Filed 08/28/19 USDC Colorado Page 21 of 33




           Exhibit 3
    Case 1:19-cv-02451 Document 1 Filed 08/28/19 USDC Colorado Page 22 of 33


AARON ETRA, ESQ. PAYMASTER – CITIBANK, N.A.- ATTORNEY IOLA ACCOUNT

TRANSACTION PAYMASTER – Banking Account Information & Coordinates
PAYMASTER NAME AND ADDRESS           Aaron Etra, Esq.
                                     445 Park Avenue – 9th floor, New York, NY 10022

PASSPORT NUMBER                      438120805 USA

PAYMASTER TELEPHONE/FAX              +1(917) 856-3500
PAYMASTER E-MAIL ADDRESS             aaron@etra.com
BANK NAME                            Citibank, N.A.
BANK ADDRESS                         734 Third Avenue, New York, NY 10017
BANK OFFICER                          Alexander Ursino
BANK OFFICER TELEPHONE               +1-212-682-1188
BANK OFFICER E-MAIL ADDRESS           alexander.ursino@citi.com
SWIFT CODE                           CITIUS33


ABA BANK ROUTING CODE                021000089
ACCOUNT NAME                         Aaron Etra, Esq. IOLA Account
ACCOUNT HOLDER’S ADDRESS             445 Park Avenue- 9th floor, New York, NY 10022
ACCOUNT HOLDER’S TELEPHONE           +1(917) 856-3500
ACCOUNT NUMBER                        6781398687
                                     TO BE PAID IN USD PER
CURRENCY
                                     INSTRUCTIONS
SPECIAL INSTRUCTIONS                 WIRE TRANSFERS: All Wire transfers shall incorporate below Text
                                     Message and pre-advised via email to aaron@etra.com , with a copy of
                                     Bank Wire Transfer Slip e-mailed to aaron@etra.com for legal verification
                                     and required documentation pursuant to mandated Patriot Act/Banking
                                     Regulations with one (1) original contract copy to be filed with Participating
                                     Banks.
REQUIRED INSTRUCTIONS                All transfers of FUNDS shall state:
                                     1)    ORIGIN: “FUNDS ARE CLEAN & CLEAR, OF NON-CRIMINAL
                                           ORIGIN AND ARE PAYABLE IN CASH IMMEDIATELY UPON
                                           RECEIPT BY BENEFICIARY’S BANK.”
                                     2)    CONTRACTUALLY EARNED FEES: "THE CLEAN, CLEARED, LIEN
                                           FREE & UNENCUMBERED FUNDS, EARNED AS FINANCIAL
                                           CONSULTING FEES ON COMMERCIAL ENTERPRISES OF NON-
                                           CRIMINAL AND NON- TERRORIST ORIGINS, KNOWN BY BUYER
                                           AND/OR SELLER.”
                                     3)    PAYMENT GUARANTEE: “FUNDS ARE CONTRACTUALLY
                                           GUARANTEED FOR PAYMENT THROUGH THE MASTER
                                           PAYMASTER ACCOUNT, AS LISTED HEREIN.”
                                     4)    SETTLEMENT: “FUNDS ARE FOR SAME DAY PAYMENT, FULL
                                           CREDIT AND IMMEDIATE SETTLEMENT WITHOUT
                                           INTERRUPTION, DELAYS, OR PROTEST.”

FOR THE BENEFIT OF:                 Byerley Group for GIF



PAYMASTER’S SIGNATURE




                                          Exhibit 3, Page 18
Case 1:19-cv-02451 Document 1 Filed 08/28/19 USDC Colorado Page 23 of 33




           Exhibit 4
 Case 1:19-cv-02451 Document 1 Filed 08/28/19 USDC Colorado Page 24 of 33


                                                                  10250 Constellation Blvd.
                                                                  19th Floor
                                                                  Los Angeles, CA 90067
                                                                  310.553.3000 TEL
                                                                  310.556.2920 FAX
                                                                  Lawrence M. Hadley

January 31, 2019                                                  Direct Dial
                                                                  310.282.6235
                                                                  Direct Fax
                                                                  310.785.3535
                                                                  Email
VIA E-MAIL                                                        lhadley@glaserweil.com

Mr. Nigel Worth
26 Queens Road
Accrington, Lancashire, BB5 6AW

Dr. Dorne Sowerby
London

Re:   PatentBooks, Inc.

Dear Dr. Sowerby and Mr. Worth:

      I write on behalf of PatentBooks, Inc., and Art Nutter.

      As you know, in early 2018 PatentBooks entered into an agreement with you
whereby PatentBooks deposited approximately $330,000 USD in a United States
escrow account managed by Aaron Etra, and another €150,000 into a European escrow
account. The funds were expressly placed in these accounts to demonstrate financial
solvency so that your company, GIF, could secure venture capital funds for a
substantial investment in PatentBooks. The investment, you assured PatentBooks,
would be make within weeks, and would include the approximately $500,000 in the
escrow accounts. In this regard, the funds could not be used for any other purpose
and were not to be removed without prior written consent from PatentBooks.
Likewise, the trustees could not be changed without PatentBooks’ written approval.

        Since that time, there has been no visible progress. Worse yet, the reasons for
the delay have changed over time—which has now caused PatentBooks’ Board to
suspect foul play. To demonstrate good faith, PatentBooks has repeatedly demanded
a demonstration from third party sources that (1) the escrow funds remain secured in
a legitimate account and are liquid and available as contractually required, and (2)
progress is being made toward securing the capital funds for investment in
PatentBooks. Despite many promises, these reasonable demands have been
unfulfilled. See e.g., the attached email correspondence.

       Accordingly, PatentBooks hereby terminates and rescinds all agreements with
GIF, effective 13 February 2019, and demands that all escrow deposits placed by
PatentBooks ($500,000 USD) be returned on or before 13 February 2019. If the
deposits are not returned by that date, PatentBooks will take all appropriate legal


                                                                                    1587379.1
                                  Exhibit 4, Page 19
 Case 1:19-cv-02451 Document 1 Filed 08/28/19 USDC Colorado Page 25 of 33


Dr. Dorne Sowerby
Mr. Nigel Worth
January 31, 2019
Page 2


action, and refer you and the escrow agents to the appropriate law enforcement
authorities.

       I understand that a meeting has been arranged between you and Mr. Nutter on
13 February 2019 in London. PatentBooks Board of Directors will be available by
phone that day to consider any good faith demonstration by you of items (1) and (2)
above, provided that GIF both returns all escrow funds and makes an initial $3 million
USD investment in PatentBooks prior to 13 February 2019. In the event both
conditions are satisfied, PatentBooks’ Board will consider giving Mr. Nutter the
authority to withdraw this letter. Absent the express, written withdrawal of this
letter, the termination and recessions stated above shall become effective at the
close of business 13 February 2019, 5:00 p.m. MDT.

Sincerely,

/s/Lawrence Hadley

LAWRENCE M. HADLEY
of GLASER WEIL FINK HOWARD AVCHEN & SHAPIRO LLP

LMH
Enclosure




                                                                                1587379.1
                                   Exhibit 4, Page 20
  Case 1:19-cv-02451 Document 1 Filed 08/28/19 USDC Colorado Page 26 of 33




Attachments


From: NIGEL WORTH <nigel.worth1@btinternet.com>
Sent: Wednesday, December 05, 2018 2:03 PM
To: mark cianciolo <cianciolomark@gmail.com>; Art Nutter <art.nutter@patentbooksinc.com>;
aaron@etra.com; Dr Dorne Sowerby <dornesowerby@gmail.com>; Robert Petrelli
<robert.petrelli@patentbooksinc.com>
Subject: Re: New PBI POC for GIF



Dear Mr.Petrelli,
Thank-you for the instant message and its email trail with Mr.Etra who has no locus standi
to respond further, though I assure that the matters you raised will have our soonest
attention.
I will be out of office tomorrow but return Friday if you might bear with us.
Kind Regards,

Nigel,

Innovation Support Services Limited,

0044(0)1254 351799,

Skype@nigel worth



On Wednesday, 5 December 2018, 14:24:45 GMT, Robert Petrelli <robert.petrelli@patentbooksinc.com>
wrote:



Dear Ms. Sowerby and Mr. Worth,




Per the e-mail below, Mr. Art Nutter has asked Mr. Cianciolo, and I to now manage, on behalf of
PatentBooks, its relationship with you.




                                            PatentBooks Inc.
                 4308 Ridgelane Drive                              office +1.719.325.5000
         Colorado Springs, Colorado 80918 USA                     www.patentbooksinc.com
                                               Page
                                          Exhibit 4,1Page
                                                      of 8 21
  Case 1:19-cv-02451 Document 1 Filed 08/28/19 USDC Colorado Page 27 of 33




We are more than disappointed regarding yet another failure by you to meet your agreed-to
obligations. This failure, along with Mr. Aaron Etra’s correspondence (see attached) and his lack of action
leaves us more than unsettled.




We again ask you for a full accounting of our funds. Absent a copy of last month’s bank statement; we
demand a full refund of our $500,000 plus accrued interest no later than December 7, 2018.




Bob Petrelli               Mark Cianciolo

908.227.9505               720.979.1527

---------

Hi Aaron,




Bob is COO of PatentBooks Inc. I asked him to help by checking on the balance, because I was acting on
behalf of PatentBooks Inc. as its CEO. Bob has my authorization.




Please provide the desired information.



Thanks,




Art Nutter
Chairman and CEO

Office: +1.719.325.5001

Main: +1.719.325.5000

Mobile: +1.719.339.8319




Skype: Artboard


PatentBooks Inc.
4308 Ridgelane Drive




                                            PatentBooks, Inc.
                                               Page 2 of 8
                                          Exhibit 4, Page 22
  Case 1:19-cv-02451 Document 1 Filed 08/28/19 USDC Colorado Page 28 of 33




Colorado Springs, Colorado 80918 USA
www.patentbooksinc.com




http://www.calbizjournal.com/art-nutter/


https://globalautoindustry.com/avoiding-global-patent-wars-in-autonomous-and-connected-vehicles-with-
patentbooks/


The information contained in this e-mail message may be privileged, confidential and protected from disclosure. If
you are not the intended recipient, any dissemination, distribution or copying is strictly prohibited. If you think that
you have received this e-mail message in error, please e-mail the sender at art@patentbooksinc.com.




On Nov 19, 2018, at 12:13 PM, Aaron Etra <aaron@etra.com> wrote:




Hi Bob,

No intention to be other than helpful.

As conveyed to you, I have not had the pleasure of contact with you until
your recent correspondence. My introduction to this matter and
correspondence on it was with Peter Hilton and Dr. Dorne Sowerby, with
communication from Mr. Nutter when he sent the funds. For that reason, my
suggestion is that you be in touch with those parties who provided direction
to me.

With thanks and best regards,

Aaron

-----Original Message-----
From: Robert Petrelli [mailto:robert.petrelli@patentbooksinc.com]
Sent: Monday, November 19, 2018 11:45 AM
To: Aaron Etra
Cc: Art Nutter
Subject: RE: PatentBooks Escrow Account

Hi Aaron,

I have not received a reply to my email from two weeks ago.

As a fellow Columbia graduate, and as a member of the NY Bar, you should be
intimately aware of RULE 1.15:

      PRESERVING IDENTITY OF FUNDS AND PROPERTY OF OTHERS; FIDUCIARY
RESPONSIBILITY; COMMINGLING AND MISAPPROPRIATION OF CLIENT FUNDS OR
PROPERTY; MAINTENANCE OF BANK ACCOUNTS; RECORD KEEPING; EXAMINATION OF

                                                   PatentBooks, Inc.
                                                      Page 3 of 8
                                                 Exhibit 4, Page 23
  Case 1:19-cv-02451 Document 1 Filed 08/28/19 USDC Colorado Page 29 of 33




RECORDS

As such, these funds must be maintained in your name, or in the name of a
firm of lawyers of which you are a member. Since I do not see that you are
a member of a lawfirm, I must assume that the account is in your name.

I specifically draw your attention to Section C of Rule 1.15:

            A lawyer shall:
                      (1) promptly notify a client or third person of the receipt
of funds,
                          securities, or other properties in which the client or
third person has an interest;
                     (2) identify and label securities and properties of a client
or third person
                          promptly upon receipt and place them in a safe deposit
box or other place of
                          safekeeping as soon as practicable;
                      (3) maintain complete records of all funds, securities, and
other
                          properties of a client or third person coming into the
possession of the lawyer and
                          render appropriate accounts to the client or third
person regarding them; and
                     (4) promptly pay or deliver to the client or third person as
requested by
                          the client or third person the funds, securities, or
other properties in the possession
                          of the lawyer that the client or third person is
entitled to receive.

So I yet again request: Please fulfill you fiduciary responsibilities and
provide a copy of the most recent bank statement showing the funds.

Bob

-----Original Message-----
From: Robert Petrelli
Sent: Tuesday, November 06, 2018 2:02 PM
To: 'Aaron Etra' <aaron@etra.com>
Cc: Art Nutter <art.nutter@patentbooksinc.com>
Subject: RE: PatentBooks Escrow Account

Hi Aaron,

Thank you for your e-mail. While Peter Hilton may be related to the GIF, he
is upstream from our Escrow account and not a party to it.

Hence, we iterate, we wish to see a full accounting of the account. So
please provide a copy of the most recent bank statement showing the funds.
Since we have not been contacted, at all, about any disbursement of funds,
the funds should be there in full.

All the best,
Bob

                                                PatentBooks, Inc.
                                                   Page 4 of 8
                                             Exhibit 4, Page 24
  Case 1:19-cv-02451 Document 1 Filed 08/28/19 USDC Colorado Page 30 of 33




-----Original Message-----
From: Aaron Etra <aaron@etra.com>
Sent: Tuesday, November 06, 2018 1:42 AM
To: Robert Petrelli <robert.petrelli@patentbooksinc.com>
Subject: RE: PatentBooks Escrow Account

Bob,

I was referring to Peter Hilton.

Best,

Aaron

-----Original Message-----
From: Robert Petrelli [mailto:robert.petrelli@patentbooksinc.com]
Sent: Monday, November 5, 2018 4:06 PM
To: Aaron Etra
Subject: RE: PatentBooks Escrow Account

Aaron,

I await your reply.

Bob


-----Original Message-----
From: Robert Petrelli
Sent: Friday, November 02, 2018 5:13 PM
To: Aaron Etra <aaron@etra.com>
Subject: Re: PatentBooks Escrow Account

Hi Aaron,

Thank you for your reply.

Who would that be? Are you referring to Art Nutter?

Thank you.

Bob

On Nov 2, 2018, at 4:43 PM, Aaron Etra <aaron@etra.com> wrote:

Hello Robert,

Thank you for this message.

Please be good enough to convey your request via the person with whom
you we have dealt on this matter.

With thanks and best regards,

                                            PatentBooks, Inc.
                                               Page 5 of 8
                                         Exhibit 4, Page 25
  Case 1:19-cv-02451 Document 1 Filed 08/28/19 USDC Colorado Page 31 of 33




Aaron Etra, Esq.




-----Original Message-----
From: Robert Petrelli [mailto:robert.petrelli@patentbooksinc.com]
Sent: Friday, November 2, 2018 4:29 PM
To: aaron@etra.com
Subject: PatentBooks Escrow Account

Hi Mr. Etra,

My name is Robert Petrelli. I am the COO of PatentBooks Inc.

Art Nutter has asked be to obtain a copy of our escrow balance.

Can you please forward to me a copy of the latest bank statement?

Thank you
Robert Petrelli
COO
PatentBooks Inc
9082279505




---------- Forwarded message ---------
From: Art Nutter <art.nutter@patentbooksinc.com>
Date: Mon, Dec 3, 2018 at 11:01 PM
Subject: New PBI POC for GIF
To: Dorne Sowerby <dornesowerby@gmail.com>, Nigel Worth <nigel.worth1@btinternet.com>, Robert
Petrelli <robert.petrelli@patentbooksinc.com>, mark cianciolo <cianciolomark@gmail.com>




Dear Dorne and Nigel,




Due to GIF’s inability to perform on the most recent 11.30.18 commitment, per Dorne's 11.7.18 phone call
with me and Nigel’s 11.8.18 meeting with both Roya and me, and increased customer demands for my
time in the first 3 PatentBooks, and alternative investors, I have delegated responsibility for the prompt
consummation of the GIF investment, or potential recovery of PBI’s investment into the escrow account
for the GIF, to Bob Petrelli and Mark Ciancolo, acting COO and CFO of PatentBooks Inc., addressed
above.

                                            PatentBooks, Inc.
                                               Page 6 of 8
                                          Exhibit 4, Page 26
  Case 1:19-cv-02451 Document 1 Filed 08/28/19 USDC Colorado Page 32 of 33




Aaron Etra awaits instruction from Dorne or Peter Hilton regarding release of information to PBI re the
escrow account balance and transactions.




Please provide Bob and Mark the support and information you would provide me to resolve this matter.



Thanks,




Art Nutter
Chairman and CEO

Office: +1.719.325.5001

Main: +1.719.325.5000

Mobile: +1.719.339.8319




Skype: Artboard


PatentBooks Inc.
4308 Ridgelane Drive

Colorado Springs, Colorado 80918 USA
www.patentbooksinc.com




http://www.calbizjournal.com/art-nutter/


https://globalautoindustry.com/avoiding-global-patent-wars-in-autonomous-and-connected-vehicles-with-
patentbooks/


The information contained in this e-mail message may be privileged, confidential and protected from disclosure. If
you are not the intended recipient, any dissemination, distribution or copying is strictly prohibited. If you think that
you have received this e-mail message in error, please e-mail the sender at art@patentbooksinc.com.




                                                   PatentBooks, Inc.
                                                      Page 7 of 8
                                                 Exhibit 4, Page 27
Case 1:19-cv-02451 Document 1 Filed 08/28/19 USDC Colorado Page 33 of 33




                                        PatentBooks Inc.
             4308 Ridgelane Drive                            office +1.719.325.5000
     Colorado Springs, Colorado 80918 USA                   www.patentbooksinc.com
                                           Page
                                      Exhibit 4,8Page
                                                  of 8 28
